 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                  NO: 2:18-CR-0138-TOR-3
 8                             Plaintiff,
                                                  ORDER MODIFYING CONDITIONS
 9          v.                                    OF RELEASE

10    JOSHUA JOHNATHAN LUND,

11                       Defendant.
           BEFORE THE COURT is Defendant’s unopposed Motion to Expand
12
     Conditions of Release. ECF No. 137.
13
           For good cause shown, Defendant’s motion (ECF No. 137) is GRANTED.
14
           IT IS HEREBY ORDERED:
15
           1. The Order Granting Defendant’s Motion for Release and Setting
16
     Conditions (ECF No. 72) is modified at paragraph 14 as follows:
17
           (14) Defendant shall remain in the Eastern District of Washington
18         while the case is pending. Defendant is allowed to travel to northern
           Idaho for employment and court proceedings. By timely motion
19         clearly stating whether opposing counsel and Pretrial Services object
           to the request, Defendant may be permitted to travel outside this
20         geographical area.


     ORDER MODIFYING CONDITIONS OF RELEASE ~ 1
 1

 2         2. The Defendant shall otherwise remain released pursuant to the

 3   conditions of release previously imposed in this matter. ECF No. 72. If a

 4   sentence of incarceration is imposed, the Defendant shall be taken into

 5   custody at the time of sentencing.

 6         The District Court Clerk is hereby directed to enter this Order and provide

 7   copies to counsel, the United States Probation Office, and the United States

 8   Marshal’s Service.

 9         DATED May 3, 2019.

10

11                                  THOMAS O. RICE
                             Chief United States District Judge
12

13

14

15

16

17

18

19

20


     ORDER MODIFYING CONDITIONS OF RELEASE ~ 2
